Citation Nr: 1829437	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  04-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than other specified depressive disorder and schizophrenia, to include posttraumatic stress disorder (PTSD), an other specified stressor-related disorder, and antisocial personality disorder.

2.  Entitlement to an evaluation in excess of 10 percent for other specified depressive and stressor-related disorders.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from December 1969 to July 1974, but due to repeated periods of unauthorized absence, he has 1 year, 11 months, and 9 days of credited service time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case has a very long and complex procedural history, which was recited in the Board's October 2014 remand.  In short, the Board initially denied service connection for PTSD and schizophrenia, and denied an increased evaluation for the Veteran's reactive major depression in an August 2008 Board decision.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's August 2008 decision and remanded the schizophrenia, PTSD and reactive major depression issues for additional development in a May 2010 Memorandum Decision.  

The Board denied service connection for schizophrenia in an October 2014 Board decision; that issue is considered final and no longer will be addressed in this decision.  See 38 C.F.R. § 20.1100 (2017).  In the October 2014 Board decision, the Board additionally remanded the PTSD and reactive major depression issues for additional development.  Those issues have been returned to the Board at this time.  



FINDINGS OF FACT

1.  The Veteran's PTSD is not related to any stressor that occurred during military service.  

2.  The Veteran's other specified stressor-related disorder is related to military service.  

3.  Throughout the appeal period, the Veteran's service- connected other specified depressive disorder with other specified stressor related disorder resulted in anxiety, depressed mood, and chronic sleep impairment; the Veteran's service-connected psychiatric disability is not shown to result in flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships; or, occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder other than schizophrenia and other specified depressive and stressor-related disorders, to specifically include PTSD and antisocial personality disorder, have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for establishing service connection for an other specified stressor-related disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing a 30 percent evaluation, but no higher throughout the appeal period, for other specified depressive and stressor-related disorders have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.


Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit-of-the-doubt, or equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Id.; Patton, 12 Vet. App. at 279-80.

On appeal, the Veteran has asserted that he has PTSD related to physical abuse he suffered during basic training.  In particular, in an April 2007 statement, the Veteran describes being hit and abused by his superiors during military service, particularly during basic training and radio school.  

Additionally, the Veteran reported that in 1971 he was sexually assaulted by his gunnery sergeant.  The Veteran has also repeatedly asked for VA to obtain the gunnery sergeant's "Service Record Book" (SRB), which he claims will document that the gunnery sergeant was court marshaled for being physically and/or sexually abusive to him and other Marines.  

As an initial matter, the Board reflects that VA has attempted to comply with the duty to assist with respect to obtaining the gunnery sergeant's service records, as directed by the Court in the May 2010 Memorandum Decision.  The Board remanded the case in October 2014 in order to allow the Veteran the opportunity to provide identifying information with regard to the gunnery sergeant.  In a May 2015 letter, the Veteran was asked to provide the first and last name, as well as the social security number and any other identifying or contact information in order for VA to contact the gunnery sergeant for permission to obtain his service records in conjunction with this case.  Other than providing the surname of his gunnery sergeant, which he had provided prior to the May 2015 letter, the Veteran has not responded to VA's request regarding contact or identifying information regarding the gunnery sergeant in this case.  Accordingly, VA has substantially complied with the duty to assist in this case; the duty to assist is a two-way street, and the Veteran has not complied with his obligations to assist VA in assisting him in this matter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the DSM-V applies.  The sole examination of record that the Board can ascertain that the DSM-V was used is the August 2017 VA examination.  During that examination, the Veteran was diagnosed with antisocial personality disorder, an other specified depressive disorder, PTSD related to childhood sexual abuse by a priest, and an other specified stressor-related disorder.  

The Veteran's depressive disorder has already been service-connected and the evaluation of that disability will be discussed below.  Moreover, the diagnosed antisocial personality disorder cannot be service connected in this case, as such is not considered a disability under VA law.  See 38 C.F.R. § 3.303(c) (2017).  

Additionally, although the Veteran has been diagnosed with PTSD, his PTSD was shown to be related to his reports of childhood sexual abuse by a priest.  The examiner further documented that the Veteran's nightmares and intrusive thoughts related to his childhood abuse and that he made efforts to avoid talking about his childhood sexual abuse.  

Although the Veteran reported that he was the subject of military sexual trauma by his gunnery sergeant, the examiner considered that evidence and determined that the Veteran's reports were not credible and were not substantiated by the evidence of record.  

As to the Veteran's contentions relating to military sexual trauma, the Veteran's service treatment records do not document any treatment physical injuries, although his records do indicate that he would repeatedly put in requests to go to sick bay, but would not show up for appointments and would state that he would be seen by civilian doctors instead.  The Veteran's service treatment records also do not document any sexually-transmitted disease testing.  Nor has the Veteran asserted that he obtained any private treatment for any sexual trauma during military service or during any period of absence without leave (AWOL) during his period of military service.  

Furthermore, the Veteran's service records document that beginning in June 1970, began repeatedly leaving the military to return home and stay with his common-law wife and son.  The Veteran has extensive periods of AWOL beginning in June 1970 through his discharge in 1974, when he was ultimately medically discharged.  During his periods of AWOL, it was noted that he went home to deal with other family issues; it is also shown that the Veteran was arrested for multiple violations ranging from traffic infractions to grand theft auto while AWOL.  

In his Medical Board, the Veteran was shown to have an extensive psychiatric history prior to military service, including several instances of hospitalization.  The Veteran disputes that these instances are accurate-and he has submitted affidavits from his brother and mother indicating that he was never hospitalized or assaultive prior to military service.  

However, the Board does not find that such extensive periods of AWOL during military service or the other evidence in his service records, as noted above, corroborate the Veteran's assertions of military sexual trauma in this case.  First, although the Veteran has many periods of AWOL during military service, as denoted on his Form DD-214, those periods of AWOL began prior to 1971, when he has stated that the gunnery sergeant sexually assaulted him.  

Additionally, the Veteran has repeatedly indicated that he was set to be court-marshaled for his periods of AWOL.  He reported that although he informed the military attorney he had that he was raped by the gunnery sergeant, who was found to be abusive of other people and therefore the charges were dropped and he was honorably discharged instead.  The Board recognizes that it is improper to treat the absence of contemporaneous service records reporting the sexual assault as pertinent evidence that the sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1322 (Fed. Cir. 2013).  The Federal Circuit explained that this is because research shows that victims of sexual assault do not typically report it.  Here, however, Footnote 8 from AZ v. Shinseki is significant.  That footnote states that the appellants in AZ did not dispute that where a veteran claims to have reported a sexual assault to military authorities, but no report is found, the absence of the report may be pertinent to the evaluation of the claim.  Here, the Veteran reports that during service he did report the alleged assault.  This is therefore not a case where he alleges that he did not report it and hence where evidence of the assault would not be expected to be found in the service records.  However, there is no evidence of any reported in-service sexual assault and it appears that the Veteran was medically discharged due to his psychiatric issues, not as a result of any reported physical or sexual abuse that he suffered during service.  If he did report it, the Board would expect to find at least a reference to it in the service records.  As noted above, the Veteran has not provided the name and contact information regarding the gunnery sergeant in order to allow VA to attempt to corroborate his allegations.  

Moreover, although the Veteran has submitted evidence from his mother and brother stating that he did not have prior hospitalizations and other psychotic behavior, the Board finds that the contemporaneous accounts during military service regarding pre-service problems stemming from a troubled family life to be more probative.  The Veteran's problems during military service, including several arrests for antisocial behaviors, clearly fit with the pre-service narrative shown by the service records as well as by the Veteran's military service arrest record, and post-service history of continued problems after discharge from service, to include kidnapping prior to murdering his estranged wife.  

Finally, the Board gives the Veteran's statements very little credibility in this case, given his propensity for exaggerating or lying about his psychiatric conditions and symptomatology.  In his DOC records, it is noted that the Veteran reported a history of PTSD-rated as 100 percent service connected-due to his combat experience in Vietnam.  The Veteran clearly never served in Vietnam and was AWOL so often that there is no possible way that he could have ever been deployed to the Republic of Vietnam.  Later DOC records indicate that he claims sexual abuse by his gunnery sergeant and then post-service by a priest during his first period of incarceration.  

After review of the claims file, several VA examiners, but particularly the December 2007 VA examiner concluded that the Veteran's allegations regarding sexual assault during service was likely fabricated in the same way that he had previously fabricated being in combat in Vietnam; it was noted that the Veteran was likely fabricating these stories to avoid prosecution or get a more favorable prison placement.  Based on the totality of the evidence of record, the Board must agree with this conclusion.  The evidence of record, particularly the circumstantial evidence, simply does not corroborate that the Veteran was sexually assaulted during military service by his gunnery sergeant.  

Nonetheless, the Board finds that the evidence of record does not demonstrate a link between military service and his PTSD.  Although the Veteran is shown to have PTSD in this case, such is not shown to be due to military service, but rather related to his childhood sexual abuse by a priest.  Service connection for PTSD is therefore denied.  See 38 C.F.R. § 3.303, 3.304.  

The Board, however, does find that the Veteran's claims of other physical (but non-sexual) abuse during military service to be a valid basis for an award of service connection for an other specified stressor-related disorder in this case.  

The Board reflects that in a September 2017 rating decision, the Veteran's reactive major depression disorder was changed to an "other specified depressive disorder with other specified stressor related disorder," which was rated as 10 percent disabling since May 7, 2001-the date of the Veteran's claim on appeal in this case.  Thus, it appears to the Board that service connection for an "other specified stressor-related disorder" may have already been implicitly granted in this case.  However, insofar as it is not clear, the Board makes that award of benefits explicit at this time.  

The August 2017 examiner related that diagnosed other specified stressor-related disorder to his exposure to aggressive behavior during military service.  The examiner noted that the Veteran's statements regarding aggressive behavior during training were consistent with Marine culture at the time; such a culture appears to be corroborated in this case by the Veteran's friends' statements, although none of those friends appears to have actually served with the Veteran during military service or witnessed the Veteran actually be physically abused during service.  

Additionally, the Board reflects that the Veteran's significant periods of AWOL began approximately 6 months into military service, as noted on his Form DD-214.  As noted in the Veteran's April 2007 statement and in his service personnel records, June 1970 is approximately consistent with when he would have been ending his period of training.  Therefore, the evidence of record appears in equipoise as to whether the Veteran was the subject of a physical assault-although as discussed above, not a sexual assault-during military service.  Accordingly, by resolving reasonable doubt in his favor and based on the August 2017 VA examiner's opinion, the Board finds that service connection for an other specified stressor-related disorder is warranted in this case based on aggressive and assaultive behavior by his superiors during military service.  See 38 C.F.R. § 3.303.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Increased Evaluation for Other Specified Depressive and Stressor-Related Disorders

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed his claim for increased evaluation on May 7, 2001; the Board has considered the evidence of record since May 7, 2000 in this case.  See 38 C.F.R. § 3.400(o) (2017).  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his other specified depressive and stressor-related disorders.  That evaluation has been assigned under Diagnostic Code 9434 throughout the appeal period.  

Diagnostic Code 9434 is governed by the General Rating Formula for Mental Disorders, which provides a noncompensable (0 percent) evaluation for a when a mental disability has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational or social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Formula for Rating Mental Disorders (2017).  

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions recent events).  Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

The Veteran filed his claim for increased evaluation on May 7, 2001.  In a July 2001 letter, a Department of Corrections (DOC) doctor indicated that he saw the Veteran weekly regarding his psychiatric problems and that he used his time well.  

The Veteran underwent a VA examination in August 2001.  During that examination, the Veteran gave a lengthy history regarding his legal problems for which he was serving life in prison due to the murder of his wife.  During that examination, the Veteran indicated that over the last year he has begun to "piece together" the memories of his life over the last 20 years since discharge from service, where he spent much of the time under a different personality named "Smithy."  The examiner noted that the Veteran's DOC treatment records indicated treatment for PTSD with psychotherapy and Serzone.  

On examination, the Veteran demonstrated a depressed mood, impaired judgment, and a flattened affect during the examination.  There was no evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran was diagnosed with major depression at that time, and the examiner noted that his depression had improved over the past year due to medication and ongoing psychotherapy.  

In a May 2002 letter, a psychologist for DOC, Dr. J.S.G., indicated that he had been treating the Veteran for PTSD, bipolar disorder and panic attacks since September 1998.  He indicated that the Veteran had panic attacks at least weekly, which increased if he was under stress.  He also indicated that he would have difficulty or an inability to communication with other or to do anything during those episodes.  He had to leave his "undemanding part-time job" up to three times a week due to depression, panic attacks and general irritability due to the above noted psychiatric disorders.  Dr. J.S.G. also noted that when the Veteran was depressed he was unable to make decisions and his personal hygiene may deteriorate markedly.  It was noted that he could become disoriented and have difficulties functioning in interpersonal relationships and in his occupation.  The Veteran had frequent suicidal ideations, although he has not acted on those thoughts.  Dr. J.S.G. noted that the Veteran met the criteria for a 70 percent evaluation, "or perhaps slightly above."  It appears that a copy of that letter was also received in June 2008, although that letter was formatted differently and was not dated.  

In a July 2004 statement, the Veteran indicated that he was "impossible for [him] to function" and that he was taking Zoloft, experiencing extreme blackouts and memory loss to the point where he could not work; he stated that he hoped to return to work the following month.  The Board has also reviewed the other statements of record, which generally are substantially similar to the Veteran's complaints in the July 2004 statement as well as his statements during his examinations and medical records discussed in this decision.  

The Veteran underwent another VA examination in December 2007.  It was noted that he was taking Zoloft for his anxiety and depression at that time.  On examination, the Veteran had a depressed mood, which was incongruent with his full affect.  There was no evidence of anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss; nor is there any evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed the Veteran with malingering and that he had an adjustment disorder related to his incarceration and a principle diagnosis of antisocial personality disorder.  The examiner noted that the Veteran's deficits in functioning at that time were related to his antisocial personality disorder and that his depressed mood was related to incarceration and having to conform to strict limits on his behavior.  The examiner specifically noted that the case was "marked by malingering which is the intentional production of false or grossly exaggerated physical or psychological symptoms motivated by external incentives such as avoiding military duty, obtaining financial compensation, or evading criminal prosecution."  

The Veteran underwent another VA examination in February 2011.  During the examination, the Veteran was noted to have intermittent suicidal thinking, although he also discussed plans for his release on parole in November 2011.  The Veteran had an euthymic mood, although he had a full range of affect.  There was no evidence of any flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  His depression inventory score was commensurate to "moderate depression," which the examiner indicated related to his situation in prison.  The examiner further noted that superficially the Veteran did not seem to be depressed and demonstrated a full range of affect; objectively, however, he did endorse some symptoms of mild depression.  The examiner concluded that the Veteran had mild depressive symptoms at that time.  In a July 2011 addendum, the VA examiner indicated that any allusion to "malingering" in the February 2011 VA examination report was in the context of reviewing the December 2007 VA examination report.  

The Board has reviewed the Veteran's DOC records from 2011 associated with the claims file.  Those records demonstrate increased anxiety related to his upcoming Parole Board hearing.  Those records further indicate that the Veteran was diagnosed with PTSD and cognitive disorders.  Those records did not demonstrate any evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent a private examination with Dr. F.P.C. for his Parole Board in August 2013.  On examination, the Veteran had a highly anxious mood.  Dr. F.P.C. also noted that the Veteran had hypervigilance, exaggerated startle reflex, and a marked tendency towards full-blown panic attacks when in stressful interpersonal situations.  The MCMI-II indicated that the Veteran was a moderately anxious depressed individual.  Dr. F.P.C. did not indicate that the Veteran had any flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships, particularly as related to his depressive disorder.  Dr. F.P.C. diagnosed the Veteran with chronic moderate major depression, as well as PTSD and a personality disorder marked with inadequate and asocial traits, although he did not indicate which symptoms were related to which diagnosis.  

The Veteran underwent another VA examination in April 2015.  On examination, the examiner noted only a depressed mood and chronic sleep impairment related to his depressive disorder.  The examiner noted the Veteran denied any suicidal ideation or intent; the examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medications.  There was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent another VA examination in August 2017, during which he was diagnosed with antisocial personality disorder, PTSD related to childhood sexual abuse by a priest, and other specified depressive disorder with other specified stressor related disorder.  The examiner indicated that the symptoms noted in the examination report could be differentiated from his nonservice-connected psychiatric disorders; the examiner noted that the Veteran had reported mild depression related to his other specified depressive disorder with other specified stressor related disorder.  On examination, the examiner noted that the Veteran had depressed mood, chronic sleep impairment, and anxiety related to his service-connected disabilities; there was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medications.  

Finally, the Board has reviewed the DOC records associated with the claim file from 2017, which were substantially similar to his above noted DOC records.  Those records also generally indicate the Veteran is being treated for PTSD, with significantly decreased depression and anxiety symptoms.  

Based on the foregoing evidence, the Board finds that the Veteran's other specified depressive and stressor-related disorders warrant an increased evaluation to 30 percent disabling, but no higher, throughout the appeal period.  Specifically, the Veteran is shown throughout the appeal period to have anxiety, depressed mood and chronic sleep impairment related to those disorders, as noted most prominently in the most recent 2015 and 2017 VA examinations.  Based on that differentiation of symptoms, the examiners have indicated that such would have a mild to moderate affect on the Veteran's occupational and social functioning throughout the appeal period.  Such symptoms and functional impairment is commensurate with a 30 percent evaluation under Diagnostic Code 9434.

Although the Board acknowledges that there are some other more significant psychiatric symptomatology noted throughout the record-to include a flattened affect, some panic attacks, suicidal ideations, etc.-those symptoms are shown to be related to nonservice-connected psychiatric disorders, namely his PTSD and/or his personality disorder.  Most notably, the most recent VA examinations have been able to separate out the symptoms associated with the Veteran's depressive and stressor disorders from his other psychiatric and personality disorders; the previous examiners and other non-VA examiners have not engaged in such an analysis.  Therefore, the Board finds the most recent 2015 and 2017 VA examiner's opinion with regards to the differentiation of symptoms to be the most competent and probative evidence.  

In short, the Veteran is shown to have anxiety, depressive mood and chronic sleep impairment associated with his other specified depressive and stressor-related disorders; those symptoms are not shown to result in occupational and social impairment with reduced reliability and productivity.  Moreover, although there may be more severe psychiatric symptoms noted in the claims file, those symptoms have not been related to the Veteran's service-connected psychiatric disorders but to his nonservice-connected psychiatric and personality disorders.  Specifically, the evidence does not support that the Veteran's other specified depressive and stressor-related disorders resulted in symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships, throughout the appeal period.  

Accordingly, a 30 percent evaluation, but no higher, is warranted throughout the appeal period for other specified depressive and stressor-related disorders.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an other specified stressor-related disorder is granted.  

A 30 percent evaluation, but no higher, for other specified depressive and stressor-related disorders is granted, subject to regulations governing the disbursement of monetary benefits1.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


